              Case 1:19-cv-01663-SKO Document 13 Filed 05/12/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01663-SKO
     Pang Vang,                                        )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )    (Doc. 12)
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 05/09/2020 to 06/08/2020, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
                                            Respectfully submitted,
27
28   Dated: May 8, 2020                     PENA & BROMBERG, ATTORNEYS AT LAW



                                                   1
                Case 1:19-cv-01663-SKO Document 13 Filed 05/12/20 Page 2 of 2



 1
                                       By: /s/ Jonathan Omar Pena
 2                                        JONATHAN OMAR PENA
                                          Attorneys for Plaintiff
 3
 4
 5   Dated: May 8, 2020                    MCGREGOR W. SCOTT
                                           United States Attorney
 6                                         DEBORAH LEE STACHEL
 7                                         Regional Chief Counsel, Region IX
                                           Social Security Administration
 8
 9                                     By: */s/ In Seon Jeong
10                                        In Seon Jeong
                                          Special Assistant United States Attorney
11                                        Attorneys for Defendant
                                          (*As authorized by email on 05/08/2020)
12
13
14                                            ORDER

15
              Based on the parties’ above-stipulation (Doc. 12), and for good cause shown under Fed.
16
     R. Civ. P. 16(b)(4), IT IS HEREBY ORDERED that Plaintiff is granted an extension of time, up
17
     to and including June 8, 2020, to serve his Confidential Letter Brief. All other deadlines set forth
18
     in the Scheduling Order (Doc. 5) are modified accordingly.
19
20
     IT IS SO ORDERED.
21
22   Dated:     May 12, 2020                                      /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



                                                  2
